 



Exhibit 10.62
June 28, 2006
Ms. Jane E. Nelson
CPI Corp.
1706 Washington Avenue
St. Louis, MO 63103
     Re:       Supplemental Retirement Benefit
Dear Jane:
     As you know, the CPI Corp. Retirement Plan (“Retirement Plan”) was amended
effective March 31, 2004 to freeze benefits for all participants, except
participants who were at least age 50, had at least 10 years of service and were
not highly compensated employees (as defined in the Retirement Plan). The
amendment did not permit any highly compensated employees to continue to accrue
benefits under the Retirement Plan; however, the Company agreed that highly
compensated employees who satisfied the age and service requirements would
receive comparable benefits outside the Retirement Plan.
     This letter confirms the terms of the supplemental retirement benefit
(“Supplemental Benefit”) the Company will provide to you because you were over
age 50 and had 10 years of service when the Retirement Plan was frozen in 2004.

  1.   Calculation of Supplemental Benefit. Your Supplemental Benefit will be
calculated as of the date your employment with CPI Corp. terminates as the
difference between (a) the Accrued Benefit (as defined in the Retirement Plan)
you would have earned under the Retirement Plan had you continued to accrue
benefits under the Retirement Plan after March 31, 2004 on the same terms and
conditions as those participants who were allowed to continue to accrue benefits
under the Retirement Plan, and (b) your actual Accrued Benefit under the
Retirement Plan.     2.   Payment of Supplemental Benefit.

  (a)   Form of Payment. If you are unmarried at the time your payments
commence, your Supplemental Benefit will be paid in annual payments for your
lifetime, with each annual payment equal to 12 times your monthly Supplemental
Benefit. If you are married at the time your payments commence, your monthly
Supplemental Benefit will be

 



--------------------------------------------------------------------------------



 



      converted to an actuarially equivalent 50% contingent annuitant benefit
using the actuarial assumptions used by the Retirement Plan. You will receive
annual payments for your lifetime, each equal to 12 times the actuarially
reduced monthly benefit, with payments continuing after your death for the life
of your surviving spouse (if any) in an amount equal to 50% of the annual amount
payable during your lifetime. The reduction to 50% will commence with the first
annual payment following your death.     (b)   Time of Payment: The first annual
payment will be paid the month following the later of (a) the month you reach
age 65, or (b) the month in which your employment terminates, with subsequent
payments paid the same month of each succeeding year; provided, however, that if
your employment terminates less than six months before the first payment is
payable, your first payment will be held by the Company and paid to you in the
seventh month following the month in which your employment terminates.     (c)  
Death Before Age 65. In the event of your death before you reach age 65, your
surviving spouse, if any, will receive annual payments for his lifetime,
commencing the month following the month you would have attained age 65, in the
amount that would have been payable to your spouse under paragraph (a) above had
you survived to age 65 and died the following day. If both you and your spouse
die before you reach age 65, no Supplemental Benefit will be paid.

     The Company’s obligation to pay the Supplemental Benefit is an unfunded and
unsecured promise to pay the benefit as provided in this letter. Payment of the
Supplemental Benefit will have no effect on the form, timing or amount of the
benefits you are entitled to receive from the Retirement Plan.
     Please contact me if you have questions about this benefit.

            Very truly yours,

Consumer Programs Incorporated
      By:   /s/ Paul Rasmussen         Paul Rasmussen      Title:   Chief
Executive Officer/President   

 